Citation Nr: 1549575	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.
 
2.  Entitlement to service connection for headaches to include as secondary to a service-connected disability.
 
3.  Entitlement to service connection for tinnitus to include as secondary to service-connected TMJ disease of the left mandibular condyle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968, to include service in Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By those decisions, the RO, in pertinent part, denied a rating in excess of 20 percent for diabetes mellitus, and also denied service connection for headaches and tinnitus.

In January 2011, the Veteran testified before the undersigned at a Board video-conference hearing.  A transcript of that hearing has been prepared and associated with the Virtual folder.

These matters were remanded in January 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Headaches and tinnitus

As detailed in the January 2014 Board Remand, the Veteran maintains that he has (or has had during the pendency of his claim) tinnitus (i.e., ringing in the ear) and headaches, to include facial and forehead pain; which he is competent to do.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a "current disability" is satisfied when a claimant is shown to have a disability either "at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . .").  The evidence establishes that service connection is in effect for (TMJ) disease of the left mandibular condyle, and he has submitted information from medical treatises indicating that tinnitus can be a symptom of a TMJ problem, and that TMJ is a potential trigger for chronic, tension-type headaches.  04/29/2009 VBMS entry, Web/HTML Documents.

These issues were remanded for VA medical opinions regarding whether his tinnitus or headaches are caused or aggravated by his service-connected TMJ disease of the left mandibular condyle.  

In February 2014, the Veteran underwent a VA headaches examination wherein the examiner opined that the Veteran's headaches do not relate to TMJ because the clinical pattern is not consistent with TMJ.  The examiner stated that his headaches are related to tension and high blood pressure.  The examiner stated further that his headaches are of many years duration.  In a June 2014 addendum opinion, the VA examiner noted review of the VBMS folder opining that his headaches are mainly daily with some days better than other days.  The examiner noted that his headaches preceded his CVA by many years.  The examiner stated that he has headaches related to high blood pressure intension.  The examiner noted that this was based on the clinical pattern which is a strong indicator of headache type.  

While the VA examiner determined that the Veteran's headaches are related to tension and high blood pressure, unfortunately the examiner did not comment on whether these headaches are aggravated by his service-connected TMJ disease of the left mandibular condyle.  Furthermore, an October 2014 VA outpatient treatment record reflects complaints of headaches the first two days of taking Venlafaxine for his service-connected PTSD.  02/12/2015 VBMS entry, CAPRI (#1) at 64.  

For these reasons, remand is necessary for further opinions regarding the etiology of the Veteran's headaches.

With regard to the Veteran's claimed tinnitus, in June 2014 the Veteran underwent a VA examination.  The Veteran reported an intermittent loud ringing tinnitus in both ears occurring on average two to three times a week now, which began as only once or twice a week around twenty years ago, and may be related to his TMJ or artillery noise.  The examiner was unable to provide a medical opinion without resorting to speculation.  The examiner noted that there are many etiologies for tinnitus.  The examiner stated that there is no record of the Veteran reporting tinnitus in service and the Veteran placed the onset of tinnitus as around twenty years ago which was years after his discharge from service in 1968.  There was no hearing loss upon discharge from service and no significant decreases in hearing for either ear at discharge.  Therefore, the examiner concluded that it is not likely that his currently reported tinnitus is related to his military service.  

While the VA examiner addressed direct service connection, the examiner did not address whether the Veteran's tinnitus is caused or aggravated by his TMJ disease of the left mandibular condyle.  As noted in the Introduction of the January 2014 Board Remand, in his April 2009 notice of a disagreement (NOD), the Veteran made clear that he was seeking service connection for headaches and tinnitus on a secondary basis only, as caused or aggravated by service-connected TMJ disease of the left mandibular condyle.  See 38 C.F.R. § 3.310.  Thus, remand is necessary for a further opinion regarding secondary service connection.  In light of the fact that the examiner noted an inability to offer an opinion without resorting to speculation, the Board finds that the Veteran should be afforded a new VA examination with a different examiner.


Diabetes mellitus

The Veteran was most recently afforded a VA examination in July 2013 to assess the severity of his diabetes mellitus.  08/26/2013 VBMS entry, VA Examination.  It was indicated that his diabetes is managed by restricted diet and he is prescribed oral hypoglycemic agent and insulin more than 1 injection per day.  It was indicated that he does not require regulation of activities.  Zero hospitalizations for episodes of ketoacidosis or hypoglycemic reactions were noted.  

A February 2015 VA outpatient treatment record reflects complaints of occasional side effects of hypoglycemia.  02/12/2015 VBMS entry, CAPRI (#1) at 11.  An October 2014 VA outpatient treatment record reflects that his diabetes mellitus is uncontrolled based on a September 2014 HgbA1c reading.  Id. at 77.  Other records dated November and December 2014 reflect a discussion of therapeutic lifestyle changes.  Id. at 13, 49.  

Because of the successive nature of the rating criteria for diabetes mellitus, (38 C.F.R. § 4.119, Diagnostic Code 7913) the evaluation for each higher disability rating includes the criteria of each lower disability rating, thus each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  

In light of these documented manifestations, the Veteran should be afforded a VA examination to assess the current severity of his diabetes mellitus.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

As the Veteran appears to seek monthly treatment related to his diabetes mellitus, updated VA treatment records should be obtained for the period from February 6, 2015.  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the Virtual folder updated treatment records from the Central Arkansas HCS for the period from February 6, 2015.  

2.  Schedule the Veteran for a VA audiological examination with an examiner (other than the examiner that conducted the June 2014 examination) with appropriate expertise in order to ascertain the etiology of his claimed tinnitus.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Please state whether tinnitus is at least as likely as not (50 percent or greater probability) caused by service-connected TMJ disease of the left mandibular condyle.

b)  If the answer to (a) is negative, please state whether tinnitus has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected TMJ disease of the left mandibular condyle.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Request that the VA examiner who conducted the February 2014 VA headaches examination review the Virtual folders and respond to the following:

a)  Please state whether headaches are at least as likely as not (50 percent or greater probability) caused by service-connected TMJ disease of the left mandibular condyle.

b)  If the answer to (a) is negative, please state whether headaches have at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected TMJ disease of the left mandibular condyle.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

c)  Please state whether headaches are at least as likely as not (50 percent or greater probability) caused by medication taken for service-connected PTSD.

d)  If the answer to (c) is negative, please state whether headaches have at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by medication taken for service-connected PTSD.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the February 2014 examiner is no longer available, the record should be forwarded to another examiner of at least equal qualifications in order to obtain the requested opinions.  An examination should be scheduled only if deemed necessary by the VA examiner.  

4.  AFTER all available treatment records have been associated with the Virtual folder, schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's diabetes mellitus, type II.  

The examiner should review the claims file in conjunction with the examination.  

The examiner should indicate whether the Veteran's diabetes mellitus, type II requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner should state how long they last and what kind of care is necessary.

5.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




